DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-7, none of the prior art teaches or suggests, alone or in combination, a method of manufacturing a light-emitting module comprising: wherein the first wiring includes a plurality of first extending portions each extending from the first electrode of a corresponding one of the light sources and extending at least partially in the second direction, and a plurality of first connecting portions each extending in the first direction and electrically connecting two or more of the first extending portions, the second wiring includes a plurality of second extending portions each extending from the second electrode of a corresponding one of the light sources and extending at least partially in the first direction, and a plurality of second connecting portions each extending in the second direction and electrically connecting two or more of the second extending portions, and the forming of the first wiring and the second wiring includes forming the first extending portions and the first connecting portions of the first wiring and the second extending portions of the second wiring, forming an insulating member covering at least the first 19connecting portions of the first wiring while at least a portion of each of the second extending portions of the second wiring is exposed from the insulating member, and forming the second connecting portions of the second wiring on or above a part of the insulating member positioned on or above the first connecting portions of the first wiring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (U.S. Patent No. 8,299,477 B2) discloses a light emitting device but fails to disclose wherein the first wiring includes a plurality of first extending portions each extending from the first electrode of a corresponding one of the light sources and extending at least partially in the second direction, and a plurality of first connecting portions each extending in the first direction and electrically connecting two or more of the first extending portions, the second wiring includes a plurality of second extending portions each extending from the second electrode of a corresponding one of the light sources and extending at least partially in the first direction, and a plurality of second connecting portions each extending in the second direction and electrically connecting two or more of the second extending portions, and the forming of the first wiring and the second wiring includes forming the first extending portions and the first connecting portions of the first wiring and the second extending portions of the second wiring, forming an insulating member covering at least the first 19connecting portions of the first wiring while at least a portion of each of the second extending portions of the second wiring is exposed from the insulating member, and forming the second connecting portions of the second wiring on or above a part of the insulating member
Lim et al. (U.S. Publication No. 2013/0306997 A1) discloses a light emitting device but fails to disclose wherein the first wiring includes a plurality of first extending portions each extending from the first electrode of a corresponding one of the light sources and extending at least partially in the second direction, and a plurality of first connecting portions each extending in the first direction and electrically connecting two or more of the first extending portions, the second wiring includes a plurality of second extending portions each extending from the second electrode of a corresponding one of the light sources and extending at least partially in the first direction, and a plurality of second connecting portions each extending in the second direction and electrically connecting two or more of the second extending portions, and the forming of the first wiring and the second wiring includes forming the first extending portions and the first connecting portions of the first wiring and the second extending portions of the second wiring, forming an insulating member covering at least the first 19connecting portions of the first wiring while at least a portion of each of the second extending portions of the second wiring is exposed from the insulating member, and forming the second connecting portions of the second wiring on or above a part of the insulating member
Yeh (U.S. Publication No. 20115/0146426 A1) discloses a light emitting device but fails to disclose wherein the first wiring includes a plurality of first extending portions each extending from the first electrode of a corresponding one of the light sources and extending at least partially in the second direction, and a plurality of first connecting portions each extending in the first direction and electrically connecting two or more of the first extending portions, the second wiring includes a plurality of second extending portions each extending from the second electrode of a corresponding one of the light sources and extending at least partially in the first direction, and a plurality of second connecting portions each extending in the second direction and electrically connecting two or more of the second extending portions, and the forming of the first wiring and the second wiring includes forming the first extending portions and the first connecting portions of the first wiring and the second extending portions of the second wiring, forming an insulating member covering at least the first 19connecting portions of the first wiring while at least a portion of each of the second extending portions of the second wiring is exposed from the insulating member, and forming the second connecting portions of the second wiring on or above a part of the insulating member.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818